Citation Nr: 0629450	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether the veteran is competent to handle disbursement of VA 
funds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which determined that the veteran 
was not competent to handle disbursement of funds.  


FINDING OF FACT

The veteran lacks the mental capacity to contract or manage 
his own affairs, including disbursement of funds without 
limitation.  


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.353 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
explicitly held that the VCAA does not apply to competency 
cases.  

Nevertheless, an April 2004 letter from the RO informed the 
veteran of what information and evidence he could submit to 
support his claim of competency, what information and 
evidence he was responsible for providing, and what 
information and evidence VA would provide on his behalf, and 
advised him to submit any evidence in his possession 
pertinent to his claim.  The veteran was also scheduled for a 
VA examination to evaluate competency in May 2004, however, 
the record reflects that he failed to report for this VA 
examination.  

II.  Analysis

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or manage his affairs, including the disbursement of 
funds without limitation.  38 C.F.R. § 3.353(a) (2005).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d); see 
also 38 C.F.R. § 3.102.  

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the reasonable 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of the disability, facts relating to 
commitment or hospitalization, and the holding of 
incompetency.  Id.  

In this case, the veteran is service connected for post-
traumatic stress disorder (PTSD), evaluated as 70 percent 
disabling since October 30, 1996, and is in receipt of a 
total disability rating based on individual unemployability 
(TDIU) since that date.  

The veteran underwent VA PTSD examination in September 2002, 
at which the VA examiner acknowledged review of the claims 
file and the clinical folder.  The VA examiner noted that the 
veteran's last VA examination, in January 1998, yielded 
diagnoses of PTSD, dysthymic disorder, and alcohol abuse.  
The veteran reported that he had been followed at the 
Substance Abuse Clinic, and was taking Trazodone and Prozac 
for depression, but stopped keeping his appointments and was 
last seen in December 2000.  Review of the records revealed 
that the veteran was hospitalized in November 1999 and June 
2000 with diagnoses of PTSD and alcohol dependence and that 
his most recent hospitalization had been in November 2001 
with the diagnosis of alcohol dependence and a history of 
PTSD.  

The veteran reported that he drank about a pint of rum 
approximately three times a week and that in the last three 
months the longest he had gone without a drink was about one 
week, but that he had gone for as many as two to three months 
without a drink in the last couple of years.  He stated that 
his last drink was the previous week and that he had had some 
tremulousness when he went more than two days without a 
drink.  The veteran also reported that he had stopped taking 
his prescribed medications.  

On examination, there was no evidence of psychosis, but the 
veteran had trouble communicating, his affect was quite flat, 
and he was anxious and anhedonic.  He reported daily 
intrusive thoughts and nightmares several times a week.  The 
VA examiner opined that, because of his poor judgment in not 
pursuing treatment, not taking his psychiatric medications, 
not continuing to address his alcohol dependence, and 
spending his money on alcohol, the veteran may not be 
considered capable of handling benefits paid to him in his 
own best interest, however, should he resume treatment and 
maintain abstinence, he may then be able to do so.  The 
diagnosis was PTSD, dysthymia, and alcohol abuse, with a 
Global Assessment of Functioning (GAF) score of 50 assigned.  

Based on the results of this VA examination, an October 2002 
rating decision proposed a finding of incompetency.  The 
veteran was found incompetent to handle disbursement of VA 
funds by rating decision in December 2002.  

A VA field examination was conducted in August 2003.  The 
examination noted that the veteran had a drinking problem in 
the past, but claimed not to drink anymore.  The veteran's 
apartment was described as neat and clean and the veteran was 
dressed to season, was neat and clean, and was very friendly, 
answering questions to the best of his ability.  The veteran 
stated that he did not have many visitors and was not very 
social.  The examiner opined that, in light of his 
disabilities, it was doubtful if the veteran's social and 
industrial skills would develop.  The examiner observed that 
it did not appear that the veteran was handling his funds 
very well, and a payee would be appointed.  The examiner 
acknowledged his belief that the veteran could handle small 
amounts of money, but was the type of person people take 
advantage of.  The "action required" following this field 
examination included another field examination in 12 months.

VA outpatient treatment reports from December 2001 to 
February 2004 and July to September 2004 reflect that in 
October 2002 the veteran presented at the substance abuse 
treatment program (SATP) at the Providence VA Medical Center 
(VAMC).  The veteran admitted to drinking periodically.  He 
presented again in January 2003 and stated that he had taken 
a New Year's resolution to stop drinking.  His PTSD was 
described as stable.  At substance abuse treatment in April 
2003, the veteran denied drinking, and reported sleeping 
fairly well and feeling less depressed, with mood and affect 
within normal limits.  At substance abuse treatment in 
September 2003, the veteran claimed not to have been drinking 
for 3 months, however, at substance abuse treatment in mid-
January 2004 he reported drinking, but that he had not had a 
drink since New Year's.  Although he reported remaining sober 
in July 2004, the veteran did present to the Emergency Room 
in August 2004 for alcohol intoxication.  

When he arrived at the ER in August 2004 the veteran was 
requesting possible detoxification.  Blood alcohol level was 
352 mg/dL, with 80 mg/dL and above considered legally 
intoxicated in some states and 300 mg/dL and above associated 
with coma.  Follow-up treatment in September 2004 noted a 
long history of alcohol problems.  

Although the veteran has reported not drinking at various 
times since he was determined to be incompetent to handle 
disbursement of VA funds, the most recent medical evidence 
demonstrates that he was drinking with a long history of 
alcohol problems.  The VA examiner who evaluated the veteran 
in September 2002 found him to be incapable of handling funds 
in his best interest, in part, because of failure to address 
his alcohol problem and spending money on alcohol.

The opinion of the September 2002 VA examiner constitutes a 
clear and convincing medical opinion regarding the veteran's 
competency.  This opinion was determined following review of 
the claims file and the veteran's clinical folder, and has 
not been refuted by any competent medical opinion to the 
contrary.  38 C.F.R. § 3.353(c).  Rather, despite the fact 
that the veteran reported he was not drinking at the time, 
and he and his apartment were neat in presentation, the field 
examiner opined that the veteran was not handling his funds 
very well, and a payee was appointed.  

The Board has considered the September 2002 VA examiner's 
statement that the veteran may be able to handle his benefits 
in his own best interest were he to resume treatment and 
maintain abstinence, however, the record reflects that the 
veteran has not been able to do so, as evidenced by the 
August 2004 ER visit, where the veteran's blood alcohol level 
was high enough to be associated with coma.  

Further, the Board notes that the veteran failed to report 
for a VA examination scheduled in May 2004 that might have 
provided additional information regarding his claim, and 
fulfilled the recommendation of the August 2003 field 
examiner that the veteran have a follow-up examination in a 
year.  

Regulations provide that when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the claimant, without good cause, fails to report for 
such examination, and the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based upon the evidence of record.  However, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

In this case, the April 2004 letter from the RO informed the 
veteran that a VA examination was to be scheduled at the 
Providence VAMC, and that the veteran should contact the VAMC 
if he was unable to report for the examination.  The June 
2005 supplemental statement of the case (SSOC) discussed the 
fact that the veteran failed to report for the VA examination 
as scheduled, and provided notice of 38 C.F.R. § 3.655(b), 
however, the veteran has not provided any explanation for his 
failure to report.  Further, as discussed above, the VCAA's 
duty to assist provisions are inapplicable to this claim.  
Sims at 456.    

Significantly, the veteran has offered no medical opinion 
that he is competent to handle disbursement of VA funds.  All 
the expert opinions are to the effect that he is not 
competent to handle such funds.  In light of the competent 
opinions, and continuing alcohol problems, as evidenced in 
August 2004, following an attempt at abstinence and treatment 
in the SATP, the Board finds that the medical evidence is 
clear, convincing, and leaves no doubt to the veteran's 
incompetency.  

The only assertions that the veteran is competent are his own 
and that of his representative, who has argued only that the 
opinion of the September 2002 VA examiner is not a clear 
opinion regarding competency, and does not include reasons 
and bases and that the veteran was found to be living within 
his means, clean, and presentable at the VA field examination 
in August 2003.  

In regard to the representative's first argument, the Board 
finds that the opinion of the September 2002 VA examiner is 
clear and offers several reasons and bases for its 
conclusion, in particular, the fact that the veteran had 
stopped taking his psychiatric medication, was not pursuing 
treatment, was not continuing to address his alcohol problem, 
and was spending his money on alcohol.  Thus, the fact that 
the recent medical evidence demonstrates that the veteran 
presented intoxicated at the ER bolsters a finding of 
incompetency.  

In regard to the second argument, the Board notes that, 
although the veteran was found to have a good standard of 
living and be clean and presentable on field examination in 
August 2003, the field examiner nevertheless found he was not 
handling funds well at that time.  The ability to be clean 
and presentable is not among the factors for determining 
competency.  The veteran's standard of living while his funds 
were being handled by a third party, does not demonstrate 
that he would be able to maintain that standard without the 
assistance of a third party.

The veteran was afforded an opportunity to present evidence 
rebutting the clear medical opinion of record at VA 
examination in May 2004, and was provided additional notice 
by letter of specific pieces of information and evidence 
which could be used to demonstrate competency.  The veteran 
and his representative have presented no evidence other than 
their own assertions, however, neither the veteran, nor his 
representative, has claimed, or shown, that he is a medical 
expert, capable of rendering medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Court has held that 
lay statements are insufficient to rebut a VA determination 
of incompetence.  Sanders v. Brown, 9 Vet. App. 525, 529 
(1996).  

Based on the foregoing, the Board finds that all of the 
competent evidence of record demonstrates that the veteran is 
not competent to handle disbursement of VA funds.  The 
preponderance of the evidence is clearly against a finding of 
competency and the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).  


ORDER

The veteran is not competent to handle disbursement of VA 
funds.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


